IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 912
                                            :
APPOINTMENT TO JUDICIAL                     : SUPREME COURT RULES DOCKET
CONDUCT BOARD                               :
                                            :




                                         ORDER


PER CURIAM


         AND NOW, this 14th day of April, 2022, the Honorable Susan P. Gantman (retired),

Montgomery County, is hereby appointed as a member of the Judicial Conduct Board for

a term of four years, commencing August 16, 2022.